                                           Case 3:20-cv-07423-JCS Document 8 Filed 10/23/20 Page 1 of 1




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5
                                         WORLD FUEL SERVICES (SINGAPORE)
                                   6     PTE LTD.,                                          Case No. 20-cv-07423-JCS

                                   7                    Plaintiff,
                                                                                            ORDER TO SHOW CAUSE WHY
                                   8             v.                                         APPLICATIONS SHOULD NOT BE
                                                                                            DENIED
                                   9     ZHONG XIN PEARL M/V, IMO
                                         NUMBER 9684134,                                    Re: Dkt. Nos. 3, 7
                                  10
                                                        Defendant.
                                  11
                                              Plaintiff World Fuel Services (Singapore) PTE Ltd. (“WFS”) applies for a warrant to arrest
                                  12
Northern District of California




                                       the Defendant vessel pursuant to Rule C of the Supplemental Rules for Admiralty or Maritime
 United States District Court




                                  13
                                       Claims, an order appointing National Maritime Services, Inc. as substitute custodian, and an order
                                  14
                                       allowing the vessel to unload cargo and maintain normal operations (while remaining east of the
                                  15
                                       Golden Gate Bridge) during the pendency of this action. The application to appoint a substitute
                                  16
                                       custodian references an “October 21, 2020 Declaration of G. Robert Toney submitted with this
                                  17
                                       Application,” but no such declaration appears in the record. See dkt. 3. The application to allow
                                  18
                                       cargo handling cites no authority addressing this Court’s power to grant such relief or the
                                  19
                                       standards for doing so. See dkt. 7. WFS is therefore ORDERED TO SHOW CAUSE why those
                                  20
                                       applications should not be denied by filing, at its earliest convenience, the missing declaration and
                                  21
                                       a response addressing authority for the application to permit cargo handling.
                                  22
                                              Because the proposed arrest warrant for the vessel calls for concurrent service of the orders
                                  23
                                       appointing substitute custodian and allowing cargo handling, the Court holds in abeyance the
                                  24
                                       application for an arrest warrant pending resolution of the issues addressed above.
                                  25
                                              IT IS SO ORDERED.
                                  26
                                       Dated: October 23, 2020                          ______________________________________
                                  27                                                    JOSEPH C. SPERO
                                                                                        Chief Magistrate Judge
                                  28
